Citation Nr: 0014369	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  95-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO).  In June 1999 the case was remanded for further 
evidentiary development.    


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran's PTSD is attributed to his service in 
Vietnam.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

In the present case there is an August 1984 VA diagnosis of 
PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-III) criteria, noting that he relived combat 
events.  An October 1996 VA examination report states that he 
meets the DSM-IV criteria for a diagnosis of PTSD.  The 
veteran has claimed the deaths of two servicemen as 
stressors, Cunningham and Pratt.  In our opinion, the 
criteria for a well-grounded claim have been met.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.



REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In June 1999 the case was remanded for evidentiary 
development including the morning reports for the veteran's 
units of assignment in Germany and Vietnam.  It is not clear 
that the RO obtained the morning reports and forwarded them 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), as instructed in the June 1999 remand.  

In Stegall v. West, 11 Vet App 268 (1998) the Court stated 
that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that a remand by the 
Court or the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  38 U.S.C. § 303.  Finally, the Court 
held that where the remand orders of the Board or the Court 
are not complied with, the Board itself errs in failing to 
insure compliance.  The Court reminded the Secretary that the 
decision was precedent to be followed in all cases presently 
in remand status.  See Tobler v. Derwinski, 2 Vet.App. 8 
(1991).  

The veteran's military personnel records indicate that his 
unit of assignment in Germany was Service Battery 3/17th 
Artillery attached to Headquarters Battery 2nd Howitzer 
Battalion, 34th Artillery from June to September 1967 and his 
unit was B Battery 3/17th Artillery from September 1967 to 
January 1968 when his unit made a permanent change of station 
from Germany to Ft. Lewis, Washington.

The veteran's unit of assignment in Vietnam was Headquarters 
and Headquarters Company USAECAV, USARPAC, Republic of 
Vietnam from April 1969 to March 1970.  

In March 1998 USASCRUR stated that its registry was negative 
for information regarding a casualty named "Cunningham".  
Therefore a referral of any information derived from unit 
morning reports regarding "Cunningham" is not required.  
However, obtaining morning reports from the veteran's unit in 
Germany was recommended by USASCRUR and directed by the June 
1999 remand.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

For the above reasons the case is remanded for the following:

1.  The RO should contact the 
National Personnel Records Center 
(NPRC), ATTN: NCPMR-O, 9700 Page 
Avenue, St. Louis, Missouri, 63132 
to obtain the morning reports for 
the veteran's units for the periods 
mentioned above.  

2.  After obtaining the foregoing 
requested information from the appellant, 
the RO should forward it and a copy of 
his record of service, DD Form 214, to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, VA 
22150-3197, in an attempt to verify the 
claimed stressors regarding servicemen 
named "Pratt".  Any information 
obtained is to be associated with the 
claims folder.

3.  The RO should request that USASCRUR 
state the location in Vietnam, at the 
time of death of any individual with the 
last name of "Pratt" whose death 
occurred during the time of the veteran's 
tour in Vietnam.

4.  Following receipt of the USASCRUR's 
report, and the completion of any 
additional development suggested by that 
agency, the RO should prepare a report 
detailing the nature of any combat 
action, or in-service stressful event, 
verified by the USASCRUR, National 
Personnel Records Center (NPRC), or other 
appropriate service department.  If no 
combat stressor has been verified, 
particularly involving "Cunningham" or 
"Pratt", the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

5.  After completion of the above 
development, and only if a stressor has 
been verified, the RO should schedule the 
veteran for a psychiatric examination by 
a board of two VA psychiatrists who have 
not previously seen or treated him.  All 
appropriate studies, including PTSD sub 
scales are to be performed.  The Claims 
file must be made available to and 
reviewed by the examiners prior to 
completing their examinations.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiners are hereby notified that 
only the verified history detailed in the 
reports provided by the USASCRUR, NPRC, 
other appropriate service department, 
and/or RO may be relied upon.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the USASCRUR, NPRC, other 
appropriate service department, and/or 
RO's report is/are responsible for that 
conclusion.  If PTSD is found, the 
examiners must also state whether it is 
attributable to the veteran's pre-service 
abuse, and if so, whether it was 
aggravated in service.  All opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score (GAF) which is consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, (DSM IV), and explain 
what the assigned score means.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  After undertaking any 
development deemed appropriate, in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to service-connection for an 
acquired psychiatric disorder, to include 
PTSD.

If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



